Citation Nr: 0201564	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-20 533	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right leg to include the right ankle.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Buffalo, New York.  The veteran currently resides within the 
jurisdiction of the RO in Jackson, Mississippi.

In the veteran's original application for compensation 
benefits received in December 1997 he claimed service 
connection for no feeling in the right leg beginning in 
February 1979.  He also reported that he fractured his leg in 
April 1977.  He did not specify whether it was the right or 
left leg.  During the March 1998 VA examination he indicated 
that the leg involved was the right leg.  Accordingly, the 
issue is as stated on the title page of this decision.

During the course of the current appeal, the veteran appears 
to have raised the issue of entitlement to service connection 
for a back disability, including a herniated disc, and 
entitlement to a permanent and total disability rating for 
pension purposes.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and accurate 
resolution of this claim has been obtained.

2.  The current right leg disability, diagnosed as arthritis 
of the right ankle, is not of service origin.  



CONCLUSION OF LAW

Residuals of an injury right leg, to include the right ankle, 
were not incurred in or aggravated by service nor may 
arthritis of the right ankle be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records for active duty show that the 
veteran was treated at the dispensary in September 1976 for 
injury to the lower right leg and ankle while playing 
basketball.  An examination showed tenderness in the lower 
patellar region with swelling.  He had slight difficulty in 
walking with pain on movement.  The assessment was strain 
soft tissue injury.  The remainder of the service medical 
records contain no complaint or finding relative to the right 
lower extremity.  He was treated for a left ankle injury in 
March and April 1977 after he fell down a hill.  The x-rays 
were negative for soft tissue swelling or any bony 
abnormalities, and a walking cast was applied.  Two weeks 
later the cast was removed and a wrap was applied.  At the 
time of the April 1977 service separation examination the 
veteran gave a history of trick or locked knees.  The 
examination clinically evaluated the lower extremities as 
normal. 

On a June 1985 examination for the National Guard, the 
veteran reported that he had no broken bones or other 
pertinent abnormality.  Clinical examination of the lower 
extremities was within normal limits.

In January 1990 letter a private physician reported that he 
had treated the veteran from April to October 1989 for right 
lumbar sprain/strain syndrome with right lower extremity 
radiculitis without evidence of radiculopathy.  Copies of 
treatment records from Dr. C. show he saw the veteran in 
April 1989 when the veteran came to his office with a 
complaint of back pain radiating onto his right lower 
extremity for 2 weeks.  The onset of his problem was when he 
bent over and attempted to pick up his daughter.  It was 
reported that he had no history of earlier back pain.  The 
assessment was right lumbar sprain/strain syndrome with right 
lower extremity radiculitis without evidence of 
radiculopathy.  

A September 1990 private medical report shows that the 
veteran continued to have low back pain with right 
radiculitis.  

The veteran was treated at a private hospital emergency room 
in December 1997 for low back pain.  He reported that he had 
had low back pain since an injury in a fall in 1991.  He 
stated that he had had low back surgery (diskectomy) in 1991.  
He reported he had fallen several times in the last several 
months and had injured his right ankle on one occasion.  He 
related he had had a history of knee injury when he was 15 or 
16 and denied any other knee injury prior to the last 6 
months.  The diagnoses were chronic low back pain, a sprain 
of the right ankle, and meniscus injury of the right knee.

On a March 1998 VA orthopedic examination, the veteran 
reported that he fractured his right ankle and shin in 
service in 1977 and reported that he had right leg pain since 
then.  He indicated that he fell down some stairs and was 
placed in a long leg cast for a fracture right ankle and 
shin.  The veteran reported a history of weakness, giving 
away, and swelling of the right ankle off and on.  The 
veteran had painful movements of the right ankle.  

The examination showed that dorsiflexion was to 10 degrees 
and plantar flexion was to 30 degrees.  X-rays of the right 
leg and ankle showed no abnormalities.   The impression was 
there was restriction of movement of the right ankle with 
tenderness over the anterior and posterior aspects of the 
right ankle but without swelling.

A May 1998 addendum to the examination report commented that 
arthritis with predominantly capsular or other soft tissue 
damage could give rise to a normal x-ray appearance.  The 
diagnosis was mild arthritis of the right ankle (traumatic, 
by history).

In the 1990's the veteran received intermittent treatment at 
VA and private facilities primarily for his low back disorder 
with radiculopathy.  A March 2001 statement from the Social 
Security Administration show he has been considered disabled 
since 1990.

II.  Analysis

As a preliminary matter, the Board notes that, in November 
2000, the President signed into law the VCAA, codified at 
38 U.S.C. §§ 5100, et seq.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (note) (Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation, and the record shows 
that the veteran was advised and notified of the VCAA by the 
RO in a letter dated in February 2001 and again in a March 
2001 supplemental statement of the case (SSOC).  The record 
shows that the veteran has been notified in the statement of 
the case and in March 2001 SSOC of the requirements necessary 
to establish his claim.  Also, the RO has obtained all 
available records identified by the veteran.  The Board finds 
that the VA has satisfied the requirements set forth in the 
VCAA.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and is it contended 
otherwise.

The service medical records shows that the veteran did 
sustain an injury to the right ankle while playing basketball 
in September 1976.  However, the was no evidence that the leg 
was fractured.  The assessment was strain, soft tissue 
injury.  Additionally, the separation examination and the 
1985 National Guard examination clinically evaluated the 
lower extremities as normal.  The first post service 
indication of a right leg problem was in 1989 when the 
veteran sustained an injury to the low back with radiculitis 
into the right lower extremity.  The radiculitis is a symptom 
of the low back disorder and does not represent a separate 
disability of the right lower extremity.  Regardless, this is 
more than 11 years after service and was caused by a 
postservice injury.

The first post service evidence of a disability involving the 
right lower extremity was in late 1997.  This is 
approximately 20 years after service.  Additionally the 
record shows that the right ankle complaints and findings 
were the result of a recent fall.  There is no medical 
evidence which shows that the curent right ankle disorder is 
related to service or that the recently diagnosed arthritis 
of the right ankle was manifested within a year thereafter.  

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for residuals of an injury to right leg, 
to include the right ankle, is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

